Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Owen F. Silvious appeals the district court’s order dismissing his complaint against The Coca Cola Company filed pursuant to the West Virginia Consumer Credit and Protection Act (“WVCCPA”), W. Va.Code Ann. § 46A-6-101 (Lexis Nexis 2006). We have reviewed the record and conclude that Silvious failed to state a claim upon which relief may be granted, lacked standing, and failed to assert his claims within the applicable four-year statute of limitations. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.